Beck, P. J.
Mrs. Rosa Ruben brought suit for divorce against her husband, O. N. Ruben, for temporary and permanent alimony and attorney’s fees, alleging that they were bona fide in a state of separation; that the husband owned certain property; and that he was guilty of cruel treatment and non-support. The husband filed an answer denying the material allegations of the petition. After hearing evidence the court awarded to the wife temporary alimony and attorney’s fees. The amount is not stated anywhere in the record. Under the evidence this court can not say that the judge abused his discretion in awarding temporary alimony and attorney’s ' fees, as it is not contended that the amount awarded is excessive.

Judgment affirmed.


All the Justices concur, except Russell, C. J., who dissents.